Balcom, Justice.
Although it was the duty of the clerk of Cortland county to transfer the papers in the cause to the supreme court, in the same district, (Code, § 30,) all he did or should have done, was tq take them from the county court files, and place them on those of this court in his own office. He is the clerk of each court. (Constitution, article 6, § 19.)
The appeal must be heard in this court on the original papers, in the same manner that it would have been heard in the county court, if the county judge could have acted, in the *536cause, “ and no copy thereof need be furnished for the use of the court.” (Code, § 365.) The clerk of Cortland county is not required to take the papers out of his county at the instance or request of either party ; nor should he permit the attorney of either party, to bring them here or to carry them to any other county. The papers should remain on file in the office of the Cortland county cleik, until he is required by the court to bring them into the court-house in that county, on the hearing of the appeal.
For these reasons I am of the opinion the appeal in this cause should be heard in Cortland county. So decided.